Citation Nr: 1745833	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1997 to March 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that the Veteran was scheduled for a VA examination of his cervical spine in February 2017, but did not appear for the examination.  He was then denied a rating in excess of 10 percent for degenerative joint disease of the cervical spine.  A March 2017 Supplemental Statement of the Case (SSOC) disclosed that the reason for the decision was failure to report for the scheduled examination.  The Veteran then contacted VA stating that he had not been properly notified of the examination and requesting that an additional examination be scheduled.  This was accomplished and, in June 2017, an examination was conducted.  After additional VA medical records were associated with the Veteran's documents, the case was returned to the Board, without further adjudication of the claim and issuance of a SSOC.  This must be accomplished prior to further appellate action.  38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

